                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


JOHN EDWARD MILES, JR.

            Plaintiff,

v.                                                      Case No. 3:19-cv-1031-J-32MCR

OFFICE OF THE SHERIFF
MIKE WILLIAMS & DUVAL COUNTY
DETENTION CENTER,

        Defendants.
________________________________

                  ORDER OF DISMISSIAL WITHOUT PREJUDICE

       Plaintiff, John Edward Miles, Jr., an inmate at the Duval County Jail, initiated

this case by filing a pro se Civil Rights Complaint (Doc. 1) pursuant to 42 U.S.C. §

1983 and a motion to proceed in forma pauperis (Doc. 2). Plaintiff names two

Defendants: the “Office of the Sheriff Mike Williams”1 and the “Duval County

Detention Center.” Doc. 1 at 1. Plaintiff alleges that Defendants violated his

Fourteenth Amendment rights by housing Plaintiff, a pretrial detainee, in the same

cell block with convicted state prisoner, Freddy Marshall. Id. He contends that he and

Marshall got into a physical altercation resulting in Plaintiff suffering life threatening

injuries. Id. Plaintiff argues that “[a]t no time should a sentenced state prisoner be

confined with an unsentenced pretrial detainee for saf[e]ty purposes.” Id. As relief,

Plaintiff requests “the max” for all his injuries. Id. at 6.


       1   Mike Williams is the Sheriff of the Duval County Sheriff’s Office.
      The Prison Litigation Reform Act requires the Court to dismiss a case at any

time if the Court determines that the action is frivolous, malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). In reviewing a pro se

plaintiff’s pleadings, the Court must liberally construe the plaintiff’s allegations. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171,

1175 (11th Cir. 2011).

      With respect to whether a complaint “fails to state a claim on which relief may

be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of Civil Procedure

12(b)(6), so courts apply the same standard in both contexts. Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “Labels and conclusions” or “a formulaic recitation of the elements

of a cause of action” that amount to “naked assertions” will not do. Id. (quotations,

alteration, and citation omitted). Moreover, a complaint must “contain either direct or

inferential allegations respecting all the material elements necessary to sustain a

recovery under some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc.,

253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations omitted).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or



                                           2
federal law, and (2) such deprivation occurred under color of state law. See Salvato v.

Miley, 790 F.3d 1286, 1295 (11th Cir. 2015). Moreover, “conclusory allegations,

unwarranted deductions of facts, or legal conclusions masquerading as facts will not

prevent dismissal.” Rehberger v. Henry Cty., Ga., 577 F. App’x 937, 938 (11th Cir.

2014) (per curiam) (quotations and citation omitted). In the absence of a federal

constitutional deprivation or violation of a federal right, a plaintiff cannot sustain a

cause of action against a defendant.

      State law determines whether a party has the capacity to be sued. Dean v.

Barber, 951 F.2d 1210, 1214 (11th Cir. 1992). “Florida law has not established Sheriff’s

offices as separate legal entities with the capacity to be sued.” Faulkner v. Monroe Cty.

Sheriff’s Dep’t, 523 F. App’x 696, 701 (11th Cir. 2013). Likewise, jail facilities are not

amenable to suit under § 1983. See Monroe v. Jail, No. 2:15-cv-729-FtM-99MRM, 2015

WL 7777521, at *2 (M.D. Fla. Dec. 3, 2015) (“The jail is not an actionable legal entity

because it does not enjoy a separate legal existence independent of the County or the

Sheriff’s Office.” (citation omitted)); Mellen v. Florida, No. 3:13-cv-1233-J-34, 2014 WL

5093885, at *8 (M.D. Fla. Oct. 9, 2014) (recognizing that sheriff’s offices and jail

facilities are not amenable to suit under § 1983); Donovan v. Parker, No. 6:10-cv-855,

2010 WL 3259717, at *2-3 (M.D. Fla. Aug. 16, 2010) (finding that a sheriff’s office and

detention center have no capacity to be sued). Because the Duval County Sheriff’s

Office and the Duval County Jail are not legal entities amenable to suit, Plaintiff fails

to state a claim upon which relief may be granted against them. Thus, the Complaint

is due to be dismissed on that basis. See, e.g., Reyle v. Clay Cty. Jail, No. 3:18-cv-522-



                                            3
J-34JRK, 2018 WL 2197782, at *1 (M.D. Fla. May 14, 2018) (holding that dismissal

without prejudice was warranted when the only named defendant in action was the

Clay County Jail).

      To the extent Plaintiff sues Sheriff Mike Williams based on supervisor liability,

Plaintiff’s claim fails. “It is well established in this Circuit that supervisory officials

are not liable under § 1983 for the unconstitutional acts of their subordinates on the

basis of respondeat superior or vicarious liability.” Cottone v. Jenne, 326 F.3d 1352,

1360 (11th Cir. 2003) (internal quotation marks and citation omitted). “The standard

by which a supervisor is held liable in his individual capacity for the actions of a

subordinate is extremely rigorous.” Id. Supervisor liability arises only “when the

supervisor personally participates in the alleged constitutional violation or when there

is a causal connection between the actions of the supervising official and the alleged

constitutional deprivation.” Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007)

(internal quotation marks and citation omitted).

             The necessary causal connection can be established “when
             a history of widespread abuse puts the responsible
             supervisor on notice of the need to correct the alleged
             deprivation, and he fails to do so.” Alternatively, the causal
             connection may be established when a supervisor’s “custom
             or policy . . . result[s] in deliberate indifference to
             constitutional rights” or when facts support “an inference
             that the supervisor directed the subordinates to act
             unlawfully or knew that the subordinates would act
             unlawfully and failed to stop them from doing so.”

Cottone, 326 F.3d at 1360 (internal citations omitted). See also Richardson v. Johnson,

598 F.3d 734, 738 (11th Cir. 2010) (affirming the district court’s dismissal of the

secretary of the DOC because the plaintiff failed to allege that the secretary personally

                                            4
participated in an action that caused the plaintiff injury or that the plaintiff’s “injuries

were the result of an official policy that [the secretary] established”); Harvey v. City of

Stuart, 296 F. App’x 824, 826 (11th Cir. 2008) (affirming dismissal of a § 1983 action

against a municipality because the plaintiff “failed to identify any policy or custom

that caused a constitutional violation, and his vague and conclusory allegations were

insufficient to support the complaint”).

       Plaintiff does not allege that Williams personally participated in the alleged

denial of his constitutional rights. Moreover, he does not allege that Williams had a

policy, practice, or custom that resulted in constitutional violations. See generally Doc.

1. Plaintiff asserts only that pretrial detainees should not be housed with convicted

inmates, because “in June or July of 2019 . . . in the cell where all state prisoner[s] are

held in one cell block[,] a prisoner was murdered . . . .” Id. at 4. However, Plaintiff has

not demonstrated that this single prior incident establishes “a history of widespread

abuse” that would put Williams on notice of the need to correct Plaintiff’s alleged

constitutional violation, but Williams has failed to do so. See Cottone, 326 F.3d at

1360. Thus, Plaintiff’s conclusory statement fails to satisfy the pleading standard. See

Twombly, 550 U.S. at 570; Harvey, 296 F. App’x at 826.

       Accordingly, ORDERED AND ADJUDGED:

       1.     This case is DISMISSED without prejudice.

       2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.




                                             5
        DONE AND ORDERED at Jacksonville, Florida, this 1st day of October, 2019.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge


Jax-7
C:      John Edward Miles, Jr., #2018008023




                                        6
